DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,175,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of the application was considered to be encompassed by the claim scope of the patent.
Regarding claim 1 of APP’288, see Table 1 below.
Claim 1 of APP’288
Claim of PAT’531
Additional Comments
A display device comprising: a display panel; 
A display device comprising: a display panel;

a backlight unit supplying light to the display panel, wherein the backlight unit comprises: a plurality of light sources; 
a backlight unit supplying light to the display panel, wherein the backlight unit comprises: a plurality of light sources disposed on a printed circuit;

a reflection plate including a plurality of holes in which the plurality of light sources are disposed respectively; 
a reflection plate disposed on the printed circuit and including a plurality of holes in which the plurality of light sources are disposed respectively, wherein the plurality of holes penetrate the reflection plate, and a top surface of the reflection plate is located higher than a top surface of each of the plurality of light sources;
Both PAT’531 and APP’288 discloses the reflection plate having the holes for receiving the light sources.
a plurality of light guide portions disposed respectively in the plurality of holes and surrounding the plurality of light sources; 
a plurality of light guide portions disposed respectively in the plurality of holes and surrounding the plurality of light sources; 

a light guide film disposed on the reflection plate and the plurality of light guide portions, wherein the light guide film includes at least one light guide layer and a plurality of light shielding patterns positioned on a top surface of the light guide layer corresponding to the plurality of light sources,
a light guide film disposed on the reflection plate and the plurality of light guide portions, wherein the light guide film includes at least one light guide layer having… a plurality of light shielding patterns positioned on a top surface of the light guide layer corresponding to the plurality of light sources,
Both PAT’531 and APP’288 discloses the light guide layer having the light shielding patterns corresponding to the light sources.
wherein a vertical distance between the top surface and a bottom surface of the light guide layer on the hole is smaller than a vertical distance between the top surface and the bottom surface of the light guide layer on an area other than the hole.
wherein the light guide film includes at least one light guide layer having one surface on which a plurality of concave portions are included…. and the light guide film is supported by the top surface of the reflection plate to be apart from the top surface of each of the plurality of light sources, 
PAT’531 discloses (1) the light guide layer having the concave portions, and (2) the light guide film on top of the reflection plate. The shape of the “concave portions” was considered to be curved such that the vertical distance of one portion is smaller than the vertical distance of another portion.

As a result, since PAT’531 discloses the concave portions of the light guide layer and the arrangement of the light guide layer with respect to the reflection plate/the holes/the light sources, PAT’531 and APP’288 was considered to disclose similar subject matter of the vertical distance of a portion is smaller than the vertical distance of another portion.

wherein each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, and wherein the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion.


Table 1

Regarding claim 2 of APP’288, claim 2 of PAT’531 discloses all the limitations of the claim.

Regarding claim 3 of APP’288, claim 3 of PAT’531 discloses all the limitations of the claim.

Regarding claim 4 of APP’288, claim 4 of PAT’531 discloses all the limitations of the claim.

Regarding claim 5 of APP’288, claim 5 of PAT’531 discloses all the limitations of the claim.

Regarding claim 6 of APP’288, claim 6 of PAT’531 discloses all the limitations of the claim.

Regarding claim 7 of APP’288, claim 7 of PAT’531 discloses all the limitations of the claim.

Regarding claim 8 of APP’288, claim 8 of PAT’531 discloses all the limitations of the claim.

Regarding claim 9 of APP’288, claim 9 of PAT’531 discloses all the limitations of the claim.

Regarding claim 10 of APP’288, claim 10 of PAT’531 discloses all the limitations of the claim.

Regarding claim 11 of APP’288, claim 1 of PAT’531 discloses all the limitations of the claim.

Regarding claim 12 of APP’288, claim 11 of PAT’531 discloses all the limitations of the claim.

Regarding claim 13 of APP’288, claim 12 of PAT’531 discloses all the limitations of the claim.

Regarding claim 14 of APP’288, claim 13 of PAT’531 discloses all the limitations of the claim.

Regarding claim 15 of APP’288, see Table 2 below.
Claim 15 of APP’288
Claim 14 of PAT’531
Additional Comments
A backlight unit comprising: a plurality of light sources; 
A backlight unit comprising: a plurality of light sources disposed on a printed circuit; 

a reflection plate including a plurality of holes in which the plurality of light sources are disposed respectively; 
a reflection plate disposed on the printed circuit and including a plurality of holes in which the plurality of light sources are disposed respectively, wherein the plurality of holes penetrate the reflection plate, and a top surface of the reflection plate is located higher than a top surface of each of the plurality of light sources; 
Both PAT’531 and APP’288 discloses the reflection plate having the holes for receiving the light sources.
a plurality of light guide portions respectively disposed in the plurality of holes and surrounding the plurality of light sources; 
a plurality of light guide portions respectively disposed in the plurality of holes and surrounding the plurality of light sources;

a light guide film disposed on the reflection plate and the plurality of light guide portions, and including at least one light guide layer and a plurality of light shielding patterns disposed on a top surface of the light guide layer corresponding to the plurality of light sources, 
a light guide film disposed on the reflection plate and the plurality of light guide portions, and including at least one light guide layer… a plurality of light shielding patterns disposed on a top surface of the light guide layer corresponding to the plurality of light sources, 
Both PAT’531 and APP’288 discloses the light guide layer having the light shielding patterns corresponding to the light sources.
wherein a vertical distance between the top surface and a bottom surface of the light guide layer on the hole is smaller than a vertical distance between the top surface and the bottom surface of the light guide layer on an area other than the hole.
at least one light guide layer having one surface on which a plurality of concave portions are included… wherein the light guide film is supported by the top surface of the reflection plate to be apart from the top surface of each of the plurality of light sources, 
PAT’531 discloses (1) the light guide layer having the concave portions, and (2) the light guide film on top of the reflection plate. The shape of the “concave portions” was considered to be curved such that the vertical distance of one portion is smaller than the vertical distance of another portion.

As a result, since PAT’531 discloses the concave portions of the light guide layer and the arrangement of the light guide layer with respect to the reflection plate/the holes/the light sources, PAT’531 and APP’288 was considered to disclose similar subject matter of the vertical distance of a portion is smaller than the vertical distance of another portion.

wherein each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, and wherein the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion.


Table 2

Regarding claim 16 of APP’288, see Table 3 below.
Claim 16 of APP’288
Claim 15 of PAT’531
Additional Comments
A light guide film comprising: a first light guide layer having one surface on which a plurality of concave portions are included and the other surface being flat and opposite to the one surface; 
A light guide film comprising: a first light guide layer having one surface on which a plurality of concave portions are included and the other surface being flat and opposite to the one surface; 

a second light guide layer contacting the other surface of the first light guide layer, and having both flat surfaces; 
a second light guide layer contacting the other surface of the first light guide layer, and having both flat surfaces; 

a plurality of light shielding patterns disposed on a first surface of the second light guide layer other than a second surface of the second light guide layer, contacting the other surface of the first light guide layer, and the plurality of light shielding patterns is located outside the second light guide layer, 
a plurality of light shielding patterns disposed on a first surface of the second light guide layer other than a second surface of the second light guide layer, contacting the other surface of the first light guide layer, 


wherein a thickness of the second light guide layer is greater than a thickness of the first light guide layer,

wherein a vertical distance between the first surface of the second light guide layer and the one surface of the first light guide layer on an area corresponding to the light shielding pattern is smaller than a vertical distance between the first surface of the second light guide layer and the one surface of the first light guide layer on an area other than the area corresponding to the light shielding pattern.
a first light guide layer having one surface on which a plurality of concave portions… a second light guide layer contacting the other surface of the first light guide layer, and having both flat surfaces
PAT’531 discloses (1) the first light guide layer having the concave portions, and (2) the flat surface of the second light guide layer contacting the first light guide layer. The shape of the “concave portions” was considered to be curved such that the vertical distance of one portion is smaller than the vertical distance of another portion.

As a result, PAT’531 and APP’288 was considered to disclose similar subject matter of the vertical distance of a portion is smaller than the vertical distance of another portion.

wherein each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, and wherein the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion.


Table 3

Regarding claim 17 of APP’288, claim 16 of PAT’531 discloses all the limitations of the claim.

Regarding claim 18 of APP’288, claim 17 of PAT’531 discloses all the limitations of the claim.

Regarding claim 19 of APP’288, claim 15 of PAT’531 discloses all the limitations of the claim.

Regarding claim 20 of APP’288, claim 18 of PAT’531 discloses all the limitations of the claim.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170122529, US 20190265549, US 20130013252, US 20180182940, US 20110109839, US 20180023784, US 20180080625, US 8506148, and US 8461613 discloses light sources, a reflection plate having poles, light guide portions, and/or a light guide film.

Allowable Subject Matter
Claims 1-20 would be allowable upon timely filing of a terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875